DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

	Claims 1-14 were canceled.

Claims 15-44 are pending.

Claims 15-44 are under examination.

Priority
	This application is a national stage entry (371) of PCT/JP2018/038924, filed 10/19/2018, which claims priority from U.S. provisional application 62574297, filed 10/19/2017, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 7/22/2020 has been acknowledged and considered. A signed copy is attached hereto.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 18, 20-24, 36-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura (Blood, Volume 128, Issue 22, 2016, Page 5389., published 12/2/2016) further in view of Tobinai (Adv Ther. 2017 Feb;34(2):324-356., published 12/21/2016).
	Tsujimura teaches a method of treating CD20 positive B-cell non-Hodgkin’s Lymphoma, wherein the treatment consists of 8 cycles of obinutuzumab (1000 mg intravenously on Day 1 of each 21-day cycle, with additional doses on Days 8 and 15 of Cycle 1) plus standard CHOP on Day 1 of Cycles 1-6 (Page 2, Methods). Tsujimura teaches that Obinutuzumab 1000 mg is being administered over 4 hrs 15 min (236 mg/hr) for the first infusion on Cycle 1 Day 1, and over 3 hrs 15 min (307 mg/hr) for subsequent infusions of cycle 1.
	Tsujimura further teaches administering 1000 mg of obinutuzmab administered in cycle 2 for 90 minutes (666 mg/hr), to patients who met the following criteria: (1) No ≥ Gr 3 IRR related to obinutuzumab during regular infusions (RI) in Cycle 1, and (2) Lymphocyte count ≤ 5000/μL in peripheral blood (Page 2, Methods).
	Tsujimura does not teach wherein, after the first cycle and second cycle, the pharmaceutical composition is administered every two months for two years as a maintenance monotherapy.
	This deficiency is made up for by Tobinai.
	Tobinai teaches that reducing the duration of infusion for intravenous drugs has potential advantages in terms of patient and physician burden (Page 347, 1st Column, Shorter Duration of Infusion). Long infusion times and frequent infusion rate changes result in lengthy observation times, increased nursing and administration staff workloads, and inconvenience to patients (Page 347, 1st st Column, GATS Study (JapicCTI-152848)). This is the GATS study, which is the study of Tsujimura. In cycle 1, all patients receive obinutuzumab 1000 mg on day 1 over 4.25 h and on days 8 and 15 over 3.25 h (Page 348, 1st Column, GATS Study (JapicCTI-152848)). Patients who meet the criteria for SDI (no serious and/or grade C3 IRRs in the first three infusions and lymphocyte count ≤ 5000/μL prior to SDI) receive their next obinutuzumab infusion over 1.5 h, which is equivalent to 666 mg of obinutuzumab per hour (Page 348, 1st Column, GATS Study (JapicCTI-152848)).
	Tobinai teaches a maintenance therapy of obinutuzumab given every 2 months for 2 years in Indolent Non-Hodgkin's Lymphoma and follicular lymphoma, which are both B-cell lymphomas  (Page 343; 2nd column, 1st full paragraph; Page 338, 2nd column, 1st paragraph under “Phase III”).
	It would be obvious to modify the method as taught by Tsujimura, to specifically comprise wherein the maximum administration speed in the second or later cycle is equal to or more than 700, 800, or 900 mg of obinutuzmab per hour. 
	Tsujimura teaches 1000 mg of obinutuzmab was administered in cycle 2 for 90 minutes, which is 666 mg per hour. While the references do not specifically teach the maximum administration speed in the second or later cycle is equal to or more than 700, 800, or 900 mg of obinutuzmab per hour, because Tsujimura teaches 1000 mg of obinutuzmab was administered in cycle 2 for 90 minutes, which is 666 mg per hour, and concludes that (a) obinutuzumab can be safely administered as SDI (shorter duration of infusion), (b) No SDI-associated IRR was observed in Cycle 2, (c) a few IRRs were observed with SDI in later cycles, but all were tolerable and manageable, and (d) RI (regular infusion) and SDI have comparable safety, PK, and efficacy profiles in Japanese and non-Japanese, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or avoid long infusion times and to avoid frequent infusion rate changes which result in lengthy observation times, increased nursing and administration staff workloads, and inconvenience to patients (Tobinai, Page 347, 1st column, “Shorter Duration of Infusion”). Further, one of ordinary skill in the art would have expected the same or similar amount of success.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	In regards to claim 40, it would be further obvious to modify the modified method as taught by Tsujimura and Tobinai above, to further comprise wherein after the first cycle and second cycle, the pharmaceutical composition is administered every two months for two years as maintenance therapy, as Tobinai teaches a maintenance therapy of obinutuzumab given every 2 months for 2 years (Page 343; 2nd column, 1st full paragraph; Page 338, 2nd column, 1st paragraph under “Phase III”). One of ordinary .

Claims 15-16, 18, 20-28, 36-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura (Blood, Volume 128, Issue 22, 2016, Page 5389., published 12/2/2016) and Tobinai (Adv Ther. 2017 Feb;34(2):324-356., published 12/21/2016) as applied to claims 15-16, 18, 20-24, 36-37, and 40, further in view of FDA (Highlights of Prescribing Information, FDA, revised June 2014), as evidenced by NCI (National Cancer Institute, NCI Dictionaries).
	In regards to claims 15-16, 18, 20-24, 36-37, and 40, the teachings of Tsujimura and Tobinai are discussed supra.
	Tsujimura and Tobinai do not teach a first administration in the first cycle is initiated at a speed of 50 mg of obinutuzumab per hour, and a second or later administration in the first cycle is initiated at a speed of 100 mg of obinutuzumab per hour.
	Tsujimura and Tobinai do not teach the administration speed in the second or later administration in the first cycle is increased to 700, 800, or 900 mg of obinutuzumab per hour or faster.
	These deficiencies are made up for by FDA. 
	FDA teaches a method of treating patients with previously untreated CD20 positive chronic lymphocytic leukemia (CLL) for 6 cycles with obinutuzumab (Page 1, Dosage and Administration). FDA teaches that obinutuzumab is a humanized anti-CD20 monoclonal antibody which recognizes a specific epitope of the CD20 molecule found on B-cells (Page 12, Description). As evidenced by NCI, chronic lymphocytic leukemia is a B-cell lymphoma.
	FDA teaches a first administration in the first cycle is initiated at a speed of 25 mg of obinutuzumab per hour a second administration in the first cycle is initiated at a speed of 50 mg of 
	 As FDA teaches a first administration in the first cycle is initiated at a speed of 25 mg of obinutuzumab per hour a second administration in the first cycle is initiated at a speed of 50 mg of obinutuzumab per hour, and a third or later administration in the first cycle is initiated at a speed of 100 mg of obinutuzumab per hour (Page 3, Table 1), it would be obvious to one of ordinary skill in the arts the modify the method of Tsujimara and Tobinai to further comprise a first administration in the first cycle is initiated at a speed of 50 mg of obinutuzumab per hour, and a second or later administration in the first cycle is initiated at a speed of 100 mg of obinutuzumab per hour. 
	While the references do not specifically teach the first cycle is initiated at a speed of 50 mg of obinutuzumab per hour, and a second or later administration in the first cycle is initiated at a speed of 100 mg of obinutuzumab per hour, because As FDA teaches a first administration in the first cycle is initiated at a speed of 25 mg of obinutuzumab per hour, a second administration in the first cycle is initiated at a speed of 50 mg of obinutuzumab per hour, and a third or later administration in the first cycle is initiated at a speed of 100 mg of obinutuzumab per hour, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes.  One of ordinary skill in the art would find it obvious because the administration of obintuzumab at a speed of 50 mg per hour, and a later administration in the first cycle initiated at a speed of 100 mg per hour was already shown to be effective initiation speeds in the first cycle. One of ordinary skill in the art would be motivated to reduce the amount of administrations from 3 different administration cycles (25 mg/hr, 50 mg/hr, 100 mg/hr) to 2 administration cycles (50 mg/hr, 100 mg/hr), in order to avoid frequent infusion rate changes which result in lengthy observation times, increased nursing and administration staff workloads, and inconvenience to patients (Tobinai, Page 347, 1st column, “Shorter 
	It would be further obvious to modify the method above as taught by Tsujimura, Tobinai, and FDA, to specifically comprise wherein the maximum administration speed in the second or later administration in the first cycle is equal to or more than 700, 800, 900 mg of obinutuzmab per hour. Tsujimura teaches 1000 mg of obinutuzmab was administered in cycle 2 for 90 minutes, which is 666 mg per hour. While the references do not specifically teach the maximum administration speed in the second or later cycle is equal to or more than 700, 800, or 900 mg of obinutuzmab per hour, because Tsujimura teaches 1000 mg of obinutuzmab was administered in cycle 2 for 90 minutes, which is 666 mg per hour, and concludes that (a) obinutuzumab can be safely administered as SDI (shorter duration of infusion), (b) No SDI-associated IRR was observed in Cycle 2, (c) a few IRRs were observed with SDI in later cycles, but all were tolerable and manageable, and (d) RI (regular infusion) and SDI have comparable safety, PK, and efficacy profiles in Japanese and non-Japanese, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes.  One of ordinary skill in the art would find it obvious because the administration of obintuzumab per hour was already shown to be effective at 666 mg per hour for 90 minutes in a cycle. One of ordinary skill in the art would be motivated to further reduce the duration of infusion for intravenous drugs to avoid long infusion times and to avoid frequent infusion rate changes which result in lengthy observation times, increased nursing and administration staff workloads, and inconvenience to patients (Tobinai, Page 347, 1st column, “Shorter Duration of Infusion”). Further, one of ordinary skill in the art would have expected the same or similar amount of success. Thus the limitations of claims 26-28 are met.
	These modifications amount to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation .

Claims 15-16, 18, 20-24, 29-31, 36-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura (Blood, Volume 128, Issue 22, 2016, Page 5389., published 12/2/2016) and Tobinai (Adv Ther. 2017 Feb;34(2):324-356., published 12/21/2016) as applied to claims 15-16, 18, 20-24, 36-37, and 40, further in view of FDA (Highlights of Prescribing Information, FDA, revised June 2014), as evidenced by NCI (National Cancer Institute, NCI Dictionaries).
	In regards to claims 15-16, 18, 20-24, 36-37, and 40, the teachings of Tsujimura and Tobinai are discussed supra.
	Tsujimura and Tobinai do not teach the method further comprises administering to the patient the pharmaceutical composition at a speed of 100 mg/hour for 30 minutes.
	Tsujimura and Tobinai do not teach wherein the patient does not experience an infusion reaction during the 30 minutes of administration at a speed of 100 mg/hour, and the method further comprises increasing the administration speed to 900 mg/hour.
	Tsujimura and Tobinai do not teach the method further comprises decreasing the administration speed based on the condition of the patient.

	FDA teaches a method of treating patients with previously untreated CD20 positive chronic lymphocytic leukemia (CLL) for 6 cycles with obinutuzumab (Page 1, Dosage and Administration). FDA teaches that obinutuzumab is a humanized anti-CD20 monoclonal antibody which recognizes a specific epitope of the CD20 molecule found on B-cells (Page 12, Description). As evidenced by NCI, chronic lymphocytic leukemia is a B-cell lymphoma.
	FDA teaches Infusions of obinutuzumab can be started at a rate of 100 mg/hr and increased by 100 mg/hr increments every 30 minutes in the absence of infusion reactions during previous infusions (Page 3, Table 1).
	FDA teaches adjusting the infusion of patients with Grade 1–2 (mild to moderate) infusion reaction as follows: Reduce infusion rate or interrupt infusion and treat symptoms. Upon resolution of symptoms, continue or resume infusion and, if patient does not experience any further infusion reaction symptoms, infusion rate escalation may resume at the increments and intervals as appropriate for the treatment cycle dose (Page 3, paragraph above “Recommended Premedication”).
	FDA further teaches adjusting the infusion of patients with Grade 3 (severe) infusion reaction as follows: Interrupt infusion and manage symptoms. Upon resolution of symptoms, consider restarting GAZYVA infusion at no more than half the previous rate (the rate being used at the time that the infusion reaction occurred) and, if patient does not experience any further infusion reaction symptoms, infusion rate escalation may resume at the increments and intervals as appropriate for the treatment cycle dose (Page 3, paragraph above “Recommended Premedication”). Permanently discontinue treatment if patients experience a Grade 3 infusion related symptom at re-challenge (Page 3, paragraph above “Recommended Premedication”).
	Thus it would be obvious to one of ordinary skill in the art to modify the method as taught by Tsujimura and Tobinai to further comprise administering to the patient the pharmaceutical composition 
	In regards to claim 30, the maximum administration speed of 900 mg/hr in the second or later cycle has been discussed supra.
	It would be further obvious to modify the method as taught by Tsujimara, Tobinai, and FDA above, to further comprise decreasing the administration speed based on the condition of the patient, as FDA teaches reducing infusion rate or interrupt infusion and treat symptoms when a patient has an infusion reaction to obinutuzumab. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to use an art-known dosage regimen known to work specifically in patients with CD20-positive B-cell lymphoma who have experienced any infusion reactions for obinutuzumab. Thus meeting the limitations of claim 31.

Claims 15-16, 18, 20-24, 32-33, 36-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura (Blood, Volume 128, Issue 22, 2016, Page 5389., published 12/2/2016) and Tobinai (Adv Ther. 2017 Feb;34(2):324-356., published 12/21/2016) as applied to claims 15-16, 18, 20-24, 36-37, and 40, further in view of FDA (Highlights of Prescribing Information, FDA, revised June 2014), as evidenced by NCI (National Cancer Institute, NCI Dictionaries).
	In regards to claims 15-16, 18, 20-24, 36-37, and 40, the teachings of Tsujimura and Tobinai are discussed supra.

	Tsujimura and Tobinai do not teach wherein the patient does not experience an infusion reaction within 30 minutes of restarting administration, and the method further comprises increasing the speed to 900 mg/hour.
	These deficiencies are made up for by FDA.
	FDA teaches a method of treating patients with previously untreated CD20 positive chronic lymphocytic leukemia (CLL) for 6 cycles with obinutuzumab (Page 1, Dosage and Administration). FDA teaches that obinutuzumab is a humanized anti-CD20 monoclonal antibody which recognizes a specific epitope of the CD20 molecule found on B-cells (Page 12, Description). As evidenced by NCI, chronic lymphocytic leukemia is a B-cell lymphoma.
	FDA teaches adjusting the infusion of patients with Grade 1–2 (mild to moderate) infusion reaction as follows: Reduce infusion rate or interrupt infusion and treat symptoms. Upon resolution of symptoms, continue or resume infusion and, if patient does not experience any further infusion reaction symptoms, infusion rate escalation may resume at the increments and intervals as appropriate for the treatment cycle dose (Page 3, paragraph above “Recommended Premedication”).
	FDA further teaches adjusting the infusion of patients with Grade 3 (severe) infusion reaction as follows: Interrupt infusion and manage symptoms. Upon resolution of symptoms, consider restarting GAZYVA infusion at no more than half the previous rate (the rate being used at the time that the infusion reaction occurred) and, if patient does not experience any further infusion reaction symptoms, infusion rate escalation may resume at the increments and intervals as appropriate for the treatment cycle dose (Page 3, paragraph above “Recommended Premedication”). Permanently discontinue 
	Although FDA does not teach explicitly wherein, in the second or later cycle, the patient experiences a Grade 1/2 infusion reaction and the method further comprises stopping administration and restarting administration at half the administration speed before administration was stopped, FDA teaches adjusting the infusion of patients with Grade 3 (severe) infusion reaction as follows: Interrupt infusion and manage symptoms. Upon resolution of symptoms, consider restarting GAZYVA infusion at no more than half the previous rate (the rate being used at the time that the infusion reaction occurred).
	It would be obvious to one or ordinary skill in the arts to modify the method as taught by Tsujimura and Tobain, to further adjust the infusion of patients with Grade 1/2 infusion reaction, to Interrupt infusion and manage symptoms. Upon resolution of symptoms, consider restarting GAZYVA infusion at no more than half the previous rate (the rate being used at the time that the infusion reaction occurred). One of ordinary skill in the arts would be motivated to modify the method of Tsujimura, as to manage the symptoms of the patients who are reacting to the infusion, and as restarting GAZYVA infusion at no more than half the previous rate (the rate being used at the time that the infusion reaction occurred) is already known to be an effective way to handle infusion reactions, one of ordinary skill in the arts would have a reasonable expectation of success that this would also work to manage symptoms of patients with Grade 1/2 (mild to moderate) infusion reactions.
	It would be further obvious to one of ordinary skill in the arts to modify the method as taught by Tsujimura, Tobinai, and FDA above, to further comprise increasing the speed when the patient does not experience an infusion reaction within 30 minutes, as taught by FDA. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to use an art-known dosage regimen known to work specifically in patients with CD20-positive B-cell lymphoma who have not experienced supra.

Claims 15-16, 18, 20-24, 34-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura (Blood, Volume 128, Issue 22, 2016, Page 5389., published 12/2/2016) and Tobinai (Adv Ther. 2017 Feb;34(2):324-356., published 12/21/2016) as applied to claims 15-16, 18, 20-24, 36-37, and 40 further in view of FDA (Highlights of Prescribing Information, FDA, revised June 2014), as evidenced by NCI (National Cancer Institute, NCI Dictionaries).
	In regards to claims 15-16, 18, 20-24, 36-37, and 40, the teachings of Tsujimura and Tobinai are discussed supra.
	Tsujimura and Tobinai do not teach wherein, in the second or later cycle, the patient experiences a Grade 3 infusion reaction, and the method further comprises stopping administration and restarting administration at an administration speed of 200 mg/hour or lower.
	Tsujimura and Tobinai do not teach wherein the patient does not experience an infusion reaction within 30 minutes of restarting administration, and the method further comprises increasing the administration speed by 50 mg/hour every 30 minutes to a maximum of 400 mg/hour.
	These deficiencies are made up for by FDA.
	FDA teaches a method of treating patients with previously untreated CD20 positive chronic lymphocytic leukemia (CLL) for 6 cycles with obinutuzumab (Page 1, Dosage and Administration). FDA teaches that obinutuzumab is a humanized anti-CD20 monoclonal antibody which recognizes a specific epitope of the CD20 molecule found on B-cells (Page 12, Description). As evidenced by NCI, chronic lymphocytic leukemia is a B-cell lymphoma.
	FDA teaches obinutuzumab can be administered at 50 mg/hr, and The rate of the
infusion can be escalated in increments of 50 mg/hr every 30 minutes to a maximum rate

	FDA teaches the maximum rate of infusion is 400 mg/hr, for the second cycle (Page 3, Table 1).
	FDA further teaches adjusting the infusion of patients with Grade 3 (severe) infusion reaction as follows: Interrupt infusion and manage symptoms. Upon resolution of symptoms, consider restarting GAZYVA infusion at no more than half the previous rate (the rate being used at the time that the infusion reaction occurred) and, if patient does not experience any further infusion reaction symptoms, infusion rate escalation may resume at the increments and intervals as appropriate for the treatment cycle dose (Page 3, paragraph above “Recommended Premedication”). Permanently discontinue treatment if patients experience a Grade 3 infusion related symptom at re-challenge(Page 3, paragraph above “Recommended Premedication”).
	It would be obvious to one of ordinary skill in the arts to modify the method of Tsujimura and Tobinai to further comprise wherein, in the second or later cycle, the patient experiences a Grade 3 infusion reaction, and the method further comprises stopping administration and restarting administration. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to use an art-known dosage regimen known to work specifically in patients with CD20-positive B-cell lymphoma who have experienced infusion reactions for obinutuzumab.
	Although the combined teachings of Tsujimura, Tobinai, and FDA above do not teach explicitly wherein the administration speed after restarting would be 200 mg/hr or lower after restarting, as FDA teaches the maximum rate of infusion is 400 mg/hr for the second cycle, and restarting obinutuzumab infusion at no more than half the previous rate if patients experience a Grade 3 reaction, it would be obvious to one of ordinary skill in the arts to further modify the modified method above, to further comprise restarting at an administration speed of 200 mg/hr or lower, which is half of the maximum rate of infusion taught by FDA. One of ordinary skill in the arts would be motivated, with a reasonable 
	It would be further obvious to one of ordinary skill in the arts to modify the modified method as taught by Tsujimura and FDA above to further comprise increasing the administration speed by 50 mg/hour every 30 minutes to a maximum of 400 mg/hour, as FDA specifically teaches the rate of the infusion can be escalated in increments of 50 mg/hr every 30 minutes to a maximum rate of 400 mg/hr (Page 3, Table 1). One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to use an art-known dosage regimen known to work specifically in patients with CD20-positive B-cell lymphoma.

Claims 15-16, 18, 20-24, 36-39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura (Blood, Volume 128, Issue 22, 2016, Page 5389., published 12/2/2016) and Tobinai (Adv Ther. 2017 Feb;34(2):324-356., published 12/21/2016) as applied to claims 15-16, 18, 20-24, 36-37, and 40, further in view of FDA (Highlights of Prescribing Information, FDA, revised June 2014), as evidenced by NCI (National Cancer Institute, NCI Dictionaries).
	In regards to claims 15-16, 18, 20-24, 36-37, and 40, the teachings of Tsujimura and Tobinai are discussed supra.
	Tsujimura and Tobinai does not teach wherein the length of the dosing cycle of the at least one other anti-tumor agent is four weeks.
	This deficiency is made up for by FDA.
	FDA teaches a method of treating patients with previously untreated CD20 positive chronic lymphocytic leukemia (CLL) for 6 cycles with obinutuzumab (Page 1, Dosage and Administration). FDA teaches that obinutuzumab is a humanized anti-CD20 monoclonal antibody which recognizes a specific 
	FDA teaches administration of obinutuzumab for 6 cycles, each of 28 days (4 weeks) duration (Page 3, Table 1).
	It would be obvious to modify the method treating CD20 positive B-cell non-Hodgkin’s lymphoma comprising administering obinutuzumab in combination with CHOP, wherein the administration of CHOP would be on Day 1 of multiple cycles, as taught by Tsujimara and Tobinai, to further comprise wherein the cycles are 4 weeks, as FDA teaches administration of obinutuzumab for 6 cycles, each of 28 days duration. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to use an art-known dosing schedule of 4 weeks per cycle in a method of treating CD20 positive B cell lymphoma with obinutuzumab, as taught by the FDA.
	Thus, the modified method would comprise a 4 week cycle wherein CHOP would be administered on Day 1, as Tsujimara teaches that administering CHOP on Day 1 in combination with obinutuzumab is safe and effective, and meet the limitations of claims 38-39.

Claims 15-16, 18, 20-24, 36-37, and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura (Blood, Volume 128, Issue 22, 2016, Page 5389., published 12/2/2016) and Tobinai (Adv Ther. 2017 Feb;34(2):324-356., published 12/21/2016) as applied to claims 15-16, 18, 20-24, 36-37, and 40 further in view of FDA (Highlights of Prescribing Information, FDA, revised June 2014), as evidenced by NCI (National Cancer Institute, NCI Dictionaries).
	In regards to claims 15-16, 18, 20-24, 36-37, and 40, the teachings of Tsujimura and Tobinai are discussed supra.
	Tsujimura and Tobinai do not teach the concentration of obinutuzumab in the infusion fluid is 25 mg/mL.

	These deficiencies are made up for by FDA.
	FDA teaches a method of treating patients with previously untreated CD20 positive chronic lymphocytic leukemia (CLL) for 6 cycles with obinutuzumab (Page 1, Dosage and Administration). FDA teaches that obinutuzumab is a humanized anti-CD20 monoclonal antibody which recognizes a specific epitope of the CD20 molecule found on B-cells (Page 12, Description). As evidenced by NCI, chronic lymphocytic leukemia is a B-cell lymphoma.
	In regards to claims 41-43, FDA teaches 1000 mg/40 mL (25 mg/mL) single use vials (Page 5, Dosage Forms and Strengths).
	In regards to claim 44, FDA teaches obinutuzumab is formulated in 20 mM L-histidine/L-histidine hydrochloride, 240 mM trehalose, 0.02% poloxamer 188 (Page 12, Description).
	It would be obvious to one of ordinary skill in the arts to modify the method of Tsujimura and Tobinai to further comprise a pharmaceutical composition comprising 25 mg/mL concentration of obinutuzumab which is formulated in 20 mM L-histidine/L-histidine hydrochloride, 240 mM trehalose, 0.02% poloxamer 188. One of ordinary skill in the arts would be motivated to use an art-known concentration and formulation of obinutuzumab, already shown to be effective in a method of treating patients with CD20 positive B-cell lymphoma.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643  

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643